1544 (Rev. 08/16) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of i i
J T ne J pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in Se tember 1974, is re d for thi f t

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) P » NS Fequired for the use of the Clerk of Court for the

I. (a) PLAINTIFFS | ; . DEFENDANTS
Chase Standage, Midshipman First Class, United States Naval Academy | Kenneth J. Braithwaite, Secretary of the Navy; Sean S. Buck,

Superintendent, United States Naval Academy

 

(b) County of Residence of First Listed Plaintiff Anne Arundel County of Residence of First Listed Defendant _ Washington, DC
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Crighton A. Chase

221 Duke of Gloucester Street
Annapolis, MD 21401

 

 

IL. BASIS OF JURISDICTION (Piace ax “x” in Qne Box Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES (Piece an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Oi US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Gt © 1 Incorporated or Principal Place O4 4
of Business In This State
02 U.S. Government O4 Dhversity Citizen of Another State G2 © $2 Incorporated and Principal Place gos a5
Defendant (indicate Citizenship of Parties in Item I} of Business In Another State
Citizen or Subject of a O3 OO 3 Foreign Nation o6 76
Foreign Country

 

 

 

 

 

IV. NATURE OF SUIT @isce an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.

       

     

    

   
 
 

        

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TROREEIIURE/ PENALTY NERLPT THER:
C] 110 Insurance PERSONAL INJURY PERSONAL INJURY 17 625 Drug Related Seizure O 422 Appeal 28 USC 158 G 375 False Claims Act
OF 120 Marine 0 310 Airpiane (7 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam 31 USC
0 130 Miller Act 0 315 Aispiane Product Product Liability & 690 Other 28 USC 157 3729{a))
0 140 Negotiable Instrument Liability 1 367 Health Care/ C} 400 State Reapportionment
0 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical EceePE TXERIG O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights C) 430 Banks and Banking
0 151 Medicare Act 01 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
1 152 Recovery of Defaulted Liability {3 368 Asbestos Personal 0 840 Trademark OF 460 Deportation
Student Loans ©) 340 Marine injury Product OF 470 Racketeer Influenced and
{Excludes Veterans) 0) 345 Marine Product Liability aC i iL ] Cormupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standards 0 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) 0 490 Cable/Sat TY .
G 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending © 720 Labor/Management CO 863 DIWC/DIWW (405(2}) | 01 850 Securities/Commodities/
G 190 Other Contract Product Liability 0 380 Other Personal Relations CO) 864 §SID Title XVI Exchange .
G 195 Contract Product Liability | 360 Other Personal Property Damage O] 740 Railway Labor Act G 865 RSI (405(g)) ©1890 Other Statutory Actions
C) 196 Franchise Injury 0 385 Property Damage 1 751 Family and Medical 0 891 Agricultural Acts
(3 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
Medical Malpracti 790 Other Labor Litigation __ S 895 Freedom of Information
‘REAL PROPER: SOREL RIGHTS: P NER PETITIONS 1G 79] Employee Retirement Ee UREDERAL TAX SUITS, Act
O 210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: Income Security Act C) 870 Taxes (U.S. Plaintiff OF 896 Arbitration
OF 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) OG 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Empioyment 1 510 Motions to Vacate O 871 IRS-Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Honsing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations () 530 General 11 950 Constitstionality of
O 290 All Other Real Property C1 445 Amer, w/Disabilities -|C) 535 Death Penalty ae | UMEMG IRA PEOUNG 28 25) State Statutes
Employment Other: 0 462 Naturalization Application
O) 446 Amer. w/Disabilities -( 540 Mandamus & Other (0) 463 Other Immigration
Other O 550 Civil Rights Actions
7] 448 Education O 555 Prison Condition
(3 560 Civil Detainee -
Conditions of
Confinement
¥V. ORIGIN (Piace an “X” in One Box Only}
P{1 Original O2 Removed from [| 3 Remanded from (J 4 Reinstatedor © 5 Transferred from © 6 Multidistrict C8 Multidistrict
Proceeding State Court Appellate Court Reopened. Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
c 0 TION First and Fifth Amendments to the United States Constitution
VL CAUSE OF AC Brief description of cause: oo
Viewpoint discrimination and deprivation of due process
VIL REQUESTEDIN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complamt:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes ACNo
VIN RELATED CASES)
IF ANY (See instructions): GE DOCKET ER
DATE SIGNATURE/OF &TT:
09/36/2020
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CHASE STANDAGE, Midshipman First
Class, United States Naval Academy,

Civil Action No.
Plaintiff,

VS. COMPLAINT FOR

DECLARATORY AND
KENNETH J. BRAITHWAITE, Secretary of INJUNCTIVE RELIEF
the Navy; and SEAN §. BUCK, Vice Admiral,
Superintendent, United States Naval Academy;

Defendants.

 

 

STATEMENT OF THE CASE

1. Defendant Vice Admiral (VADM) Sean S. Buck, the Superintendent of the U. S.
Naval Academy, intends to recommend to Defendant Kenneth J. Braithwaite, the Secretary of the
Navy, that Plaintiff Midshipman (MIDN) Chase Standage be separated from the Naval Academy
on the basis of misconduct. The sole basis for such recommendation is that VADM Buck found
that the content of certain social media posts MIDN Standage made on the Twitter platform
violated the Academy’s proscription against political activities and constituted conduct
unbecoming a midshipman. For the reasons that follow, both such findings do not comport with
applicable law and constituted viewpoint discrimination in violation of the First Amendment. In
addition, MIDN Standage was deprived of due process under the Fifth Amendment given the
impossibility of receiving fair and impartial hearings.

2, MIDN Standage is a young white midshipman of exceptional character who has

been the friend and roommate of a black midshipman for three years and has never exhibited racial

 
animus towards anyone. MIDN Standage is an aerospace engineer with an impeccable
performance record that led to his selection for participation in the prestigious Volunteer Graduate
Education Program following the completion of his undergraduate course work in December of
this year. He is an accomplished pilot, whose singular goal since the age of 16 has been to serve
his Country as a Navy fighter pilot.

3. MIDN Standage now faces having his exemplary achievements and his future as a
Navy pilot canceled solely because he responded to heated exchanges on social media concerning
issues of national concern. These exchanges took place over a frightening one-week period in
June 2020, during which MIDN Standage sat in the home of his parents, both career Los Angeles
Police Department officers, who, in the midst of the riots in Los Angeles by thousands of protestors
(including some who were deemed by the President, the U.S. Attorney General, and a resolution
introduced in the U.S. Senate), putting their lives at risk.

4. The subject matter of these exchanges included a black conservative woman's
views as to the roots of economic disparities among various demographics; pronouncements by
the President and Commander-in-Chief whether the U.S. military should be employed to combat
the domestic terrorists destroying Los Angeles and other U.S. cities; the police shooting of a black
woman; and the Navy Football Team. MIDN Standage’s comments were not inherently political,
were not published while in uniform or while acting in any official capacity that necessarily reflects
poorly on the military, were not directed at the military or intended to undermine unit discipline,
and were not subject to any bright lines or prior notice or comment. MIDN thus faces separation
from the Naval Academy for making social media comments that neither he nor other
servicemembers had reason to know are “prohibited speech,” while at the same time the Naval

Academy protects the rights of midshipmen to comment on social media in a manner that violates

 
each of these guardrails.

5. In the first stage of the conduct adjudication process, the Deputy Commandant of
Midshipmen, Captain (CAPT) Robert Mathewson, made clear to MIDN Standage that there
existed only ONE correct and acceptable position (some of which included implicit criticisms of
the President) with respect to each of these issues. The Deputy Commandant further made clear
that MIDN Standage’s deviation from that position rendered his social media posts racist,
unprofessional, and a threat to good order and discipline. Ignoring the law governing the conduct
offenses with which MIDN Standage was charged, COMDMIDNNOTE 5720 and UCMI Article
133, the Deputy Commandant trampled MIDN Standage’s First Amendment rights, found him
guilty of both offenses, and forwarded him for separation.

6. For his own part, the Commandant of Midshipmen, CAPT Thomas Buchanan, has
made clear to the Brigade of Midshipmen the he, and they, must embrace the Black Lives Matter
(BLM) and Anti-Racist movements’ core principal — that passivity in the face of “racism” is
unacceptable, or as the activists like to say, “silence is violence.” His daughter’s social media
biography includes “ACAB” (All Cops Are Bastards) and the abolishment of the U.S. Customs
and Immigration Service. Among other things, in her tweets and retweets she endorses allegiance
to ANTIFA, cheers someone saying, “F[] the police,” and agrees that the President of the United
States, “Mango Mussolini,” should go f[] himself. And, like Herod’s daughter, she has called for
MIDN Standage’s head.

7. The Superintendent, VADM Buck, has made clear through repeated public
pronouncements that he unconditionally embraces the structural and institutional racism tenets of
the BLM and Anti-Racist movements and that those tenets will be drilled into the minds of every

member of the Brigade of Midshipmen through mandatory training, irrespective of the fact that

 
the President of the United States has ordered that no such training take place at any federal agency.
He has also made clear that he intends to root out and separate any midshipman who fails to get
“on board” with these policies. During his interview of MIDN Standage — the final step in the
conduct adjudication process — the Superintendent made good on that threat, evidencing a
contempt for law enforcement and leaving no doubt that he viewed threats against MIDN
Standage’s parents and other police officers as overblown and no excuse for committing
indiscriminate acts of violence against “innocent” civilians.

8. Meanwhile, numerous current and former midshipmen have, for many months,
aggressively engaged in the weaponization of social media in a manner that can only be described
as disgraceful, pernicious, racist, nihilistic, and seditious. Among other things, the posts call for
the removal of all white politicians; compare the President to Hitler and Saddam Hussein; advocate
shooting a white couple who defended their property with a gun; applaud the mockery, desecration,
and destruction of federal and state statues and monuments; endorse rioting, looting, and a
countrywide revolution; and cali for violence against, and even the death of, MIDN Standage.
Despite the fact that dozens of such posts were called to the attention of the Academy’s senior
leadership, MIDN Standage ~ and only MIDN Standage ~ faces separation.

9. The conduct and statements of the Superintendent, the Commandant, and the
Deputy Commandant amount to unconstitutional viewpoint discrimination against MIDN
Standage.

10. At issue is the Academy’s monolithic adoption of, and insistence upon, unilateral
positions with respect to vitally important issues of public concern and the extent to which any or
all of those issues evoke the specter of racism, as framed and defined by movements such as BLM

and Anti-Racism. These movements demand recognition as the sole arbiters of what does or does
not constitute “racial insensitivity” or “racism” in this Country, and insist that any position contrary
to their pronouncements — even passive silence — is inherently racist and must be condemned.

11. Those tenets have been embraced by the Naval Academy’s senior leadership and
have made their pernicious assault on the First Amendment manifest through the disposition of
MIDN Standage’s conduct case and the Superintendent’s separation recommendation.

12. To be clear, whether the Superintendent and his Command take the position that
“racism” is a pernicious evil that needs to be eradicated is not the viewpoint at issue here; that is a
laudable assertion of a command ethic. Rather, it is the Command’s monolithic insistence as to
what constitutes racism, a subject of enormous debate across the Country, and its insistence that
people like MIDN Standage are not entitled to weigh in on that issue without being branded as a
racist, that is the viewpoint discrimination raised by MIDN Standage in this Complaint.

13. Such discrimination is all the more apparent where, as here, midshipmen who
clearly associate themselves with movements such as Black Lives Matter, Anti-Racism, or even
ACAB and ANTIFA, are afforded greater protections by the Command in the interests of
encouraging “dialogue,” irrespective of how racist, inflammatory, insubordinate, or anti-law
enforcement that speech is, while any contrary view is not only intolerable, but condemned as
racist itself, and, as the present case makes all too clear, can result in condemnation, punishment,
and the specter of separation from the Naval Academy.

14. Through this Complaint, MIDN Standage seeks a declaration from this Court that
the conduct proceedings at issue here violated his rights under the First and Fifth Amendments, a
declaration that the findings of guilt in the case against him have no basis in applicable law and
must be overturned, and an injunction halting the separation process and allowing MIDN Standage

to finish his undergraduate course work, participate in the VGEP program next semester, graduate
from the Naval Academy, and receive his commission as an Ensign in the Navy.

PARTIES

15. Plaintiff, Chase Standage, is a midshipman first class (senior) at the U. S. Naval
Academy. He is a resident of the State of California.

16. Defendant Kenneth J. Braithwaite is the Secretary of the Navy. In accordance with
10 U.S.C., the Secretary of the Navy is the only Department of the Navy official vested with the
authority to separate a midshipman from the Naval Academy on the basis of misconduct.

17. Defendant Sean S$. Buck, Vice Admiral, is the Superintendent of the Naval
Academy. In accordance with 10 U.S.C. § 8462, the Superintendent is the only officer in the Naval
Academy chain of command who has the authority to recommend separation of a midshipman to

the Secretary of the Navy on the basis of misconduct.

JURISDICTION AND VENUE
18. The Court has jurisdiction under 28 U.S.C. § 1331.
19. The Court may award declaratory and injunctive relief under the Declaratory
Judgment Act, 28 U.S.C. §§ 2201-02, and under the First Amendment to the United States
Constitution.

20. Venue 1s proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and 1391(e) (1).

STATEMENT OF FACTS

Background

21. Chase Standage is 21 years old and hales from Moorpark, California. His mother,
Amy Maureen Standage, is a 25-year veteran of the Los Angeles Police Department in its
Hollywood Division; she currently works in Community Relations. MIDN Standage’s father,

Kevin Kenneth Standage, is a 30-year veteran of the LAPD and is an Assistant Chief Pilot in its
Air Support Division. Among his many law enforcement experiences, Kevin experienced, first
hand, the Los Angeles riots of 1992. MIDN Standage’s great-grandfather was a Marine and

fought at Guadalcanal in WWIL. His grandfather flew E-2 Hawkeyes in the Navy before

becoming a career corporate pilot.

22. | MIDN Standage attended Moorpark High School, where he excelled in
academics, athletics, and the Navy Sea Cadet program. He graduated 4 out of 469 with a 4.46
GPA and was a four-year member of the National Honor Society. He lettered in both varsity
cross country and track. His accomplishments in the Sea Cadet program were exceptional. In
2015, he won the “Blue Jacket of the Year” Award. In 2016, he was the Trident Patrol Squadron
Cadet of the Year, the Pacific Southwest Region 11 Cadet of the Year, and was nominated to be
the NSCC National Cadet of the year. He was also the Valedictorian of the Petty Officer

Leadership Academy.

23. Following in his father’s and grandfather’s footsteps, and with his sights firmly
fixed on a career as a Navy pilot and test pilot, MIDN Standage soloed at the age of 16, received
his Private Pilot’s Rating at 17, earned his Advanced Ground Instructor and Instrument Ratings
at 19, and obtained his Commercial Rating at 21. His endorsements include High Performance,
Complex, Tailwheel, Spin, and High-Altitude. He is also a qualified PADI open-water SCUBA

diver and a member of the American Institute of Aerospace Engineers.

24. Consistent with his desire to be the best Navy pilot possible, MIDN Standage
passed on an ROTC scholarship at MIT in favor of the Naval Academy and chose Aerospace
Engineering as his major. He currently carries a 3.8 grade point average and has been selected
for the Volunteer Graduate Education Program at the University of Maryland. He was an

instructor for USNA Ground School Powered Flight in 2018 and 2019, serving as block lead
during the second stint. He continued to instruct during the Spring Semester of 2020. And he
scored a perfect 9-9-9 on his Aviation Standard Test Battery. On top of these exceptional efforts,
MIDN Standage managed to find time to work on the SEDS (Society for the Exploration and
Development of Space) “ThinSat” satellite from 2017 to 2019.
The Los Angeles Riots of June 2020

25. The following statement is provided by MIDN Standage’s mother, Sergeant Amy
Standage, LAPD, describing the context in which MIDN Standage made the comments that are
the basis for the Superintendent’s and his Command’s efforts to separate him from the Naval

Academy:

On May 30, 2020, all able bodied LAPD Officers were officially
mobilized. From that point on, days off were cancelled until the civil
unrest was done and order was restored to the city. The official
mobilization and unrest continued until June 10, 2020. I was deployed for
12 days straight, and worked 13-18 hours each day. In all, I worked over
71 hours of overtime in 12 days, in addition to my 80 hours of normal
work schedule. Additionally, I was scheduled to work prior to and
immediately following the mobilization period.

In addition to the violent rioting seen within the city, there were groups
protesting daily in front of my police station, and at one point, they even
threatened to overtake the station. There were certain days where the
Antifa/BLM-affiliated protestors declared that they were going to hit the
neighborhoods and homes where white people live. There were also plans
to raid officers’ homes while we were mobilized and not able to protect
our families. This made us feel even more vulnerable than before. A
greater number of us specifically feared for our children, who were at
home unprotected at this time. Although things have slowed down in the
past couple of weeks, we still feel threatened by the innumerable
individuals who seek harm against us and our families.

Stress coupled with fear and exhaustion were my daily diet. I lost 10 lbs
during this time. Additionally, pre-existing stress-based medical issues
flared up to painful levels. I saw very little of my family, and was
typically only home for a shower before getting whatever sleep I could. In
all my years as a police officer, I have never felt so personally threatened
as we do today, and this feeling is well shared across the department.

26. MIDN Standage’s father, Assistant Chief Pilot Kevin Standage, provides the
following commendation issued by his supervisor, which graphically depicts the extraordinary

efforts made by Officer Standage and his fellow pilots during the 2020 Los Angeles riots:

Several controversial police events throughout the country resulted in
nationwide protests demanding police reform during the weeks of May 27
through June 10, 2020. The City of Los Angeles was not immune to these
protests which drew large crowds of up to 60,000 people. Unfortunately,
some the elements among the protesters chose to take advantage of the
situation by attacking officers with rocks, bottles, bricks, urine and other
means. Looting, arson and vandalism to both City and private property
were also occurring at various locations throughout the City.

Air Support Division (ASD) quickly realized they would be an integral
part of the Department’s command and control response over these
incidents and pockets of civil unrest. Air Support Division established a
control center in the watch commander’s office to track deployed
personnel, the status of downlink capable helicopters, manage overtime
and monitor fatigue of the aircrews; a critical component in aviation.
Additionaliy, due to the complex nature of the fleet of helicopters ASD
fly’s [sic], contact was made with General Services Division (GSD) and
Information Technology Agency (ITA) who employs the City’s helicopter
mechanics and aviation technicians. They were made aware of the need to
have round the clock coverage at Hooper Memorial Heliport and Van
Nuys Airport hangar in order to maintain the fleet of helicopters and to
complete necessary maintenance and troubleshooting to ensure ASD could
meet the needs of ground personnel. This was one of the most critical
elements of ASD’s pre-planning.

It was not uncommon for several marches/protests to be occurring
simultaneously, and ASD was expected to be overhead to provide critical
information to the Incident Commanders and command posts as well as
fulfill their mission to provide support to patrol operations. This resulted
in ASD aircrews flying above and beyond their weekly average, and they
did so without a single maintenance overflight or safety mishap. To put
this into perspective, during an average week, ASD will fly approximately
260 hours including Special Flights surveillance and training flights.
During this two-week period, even with training canceled, ASD aircrews
flew nearly 600 hours a week, more than double the average. To do so
without any mishaps demonstrates the professionalism of the entire ASD
crew and the dedication and attention to duty of ITA and GSD personnel.

While over incidents, ASD aircrews were called upon to give continual
updates on crowd movements, crowd size estimates, and downlink images
to command posts. When trouble started, ASD aircrews were utilized to
provide critical information to ground personnel where looting and/or
other unrest were occurring. There were several instances where ground
personnel were overwhelmed and outnumbered. ASD aircrews provided
crucial directions to responding personnel to get them to the officers in
need of help. During one incident near Fairfax and Melrose Avenues,
ground assets were task saturated and were attempting to control several
pockets of unruly protestors content on looting and destroying property as
well as causing harm to the officers. A voice came over the radio
announcing, “air unit, take over!” Air Support aircrews began to
strategically deploy blocking forces to limit their ability to wreak havoc,
and provide responding personnel with ingress and egress options when
responding to the area. Air Support watch commanders received
numerous unsolicited phone calls from supervisors and officers alike
commending the aircrews and the way they assisted with the operations.

This was just one example of many instances where ASD aircrews
assisted ground personnel at a time when they were in dire need of
assistance. As the saying goes, “there is no better sound than the sound of
an airship arriving overhead when you need help.” Air Support Division’s
ability to fly as many hours as they did and seemingly be in several places
at once was only made possible by the tireless efforts of GDS and ITA
personnel keeping the fleet airworthy.

27. MIDN Standage was alone at his parents’ house in Moorpark, California
throughout this period as his parents dealt with these crises.
MIDN Standage’s Social Media Posts in the Midst of the Los Angeles Riots

28. | MIDN Standage posted the tweets as issue over a period of one week in June
2020. Each and every one of the tweets was a response to one or more tweets posted by others.
The tweets are attached as Exhibit A. It bears emphasis that the screen shots of the tweets do not
accurately present the sequence of the tweets or the tweets to which MIDN Standage was
actually responding. The persons who created the screen shots deliberately cut and pasted them
in a manner intended to frame the tweets in the most negative context possible.

29. None of the tweets contain racial epithets or slurs. In fact, none of the tweets
makes any reference to anyone’s race or ethnicity.

30. Innone of the posts does MIDN Standage identify himself as being a Naval

10
Academy midshipman or a member of the U.S. military.
Use of Force Against Domestic Terrorists

31. Several of MIDN Standage’s tweets referred to ANTIFA protests as “terrorists.”
MIDN Standage did so only after the President himself and the U.S. Attorney General publicly
announced them as such.

32, Some of these same posts repeated statements by the President and other senior
administration officials that the federal government would, if necessary, employ both federal law
enforcement and the military to combat the domestic terrorists laying waste to American cities,
including Los Angeles. At no time did any of MIDN Standage’s tweets advocate the use of such
force against “protestors” or other civilians.

33. | The photograph MIDN Standage included in one of these tweets that stated, “Law
and Order from 25,000 feet” was exactly that: a picture taken through the Forward Looking
Infrared (FLIR) camera of a U.S. military aircraft that was used to support police officers during
civil unrest in Seattle through overhead surveillance. Similar military aircraft were used for such
surveillance in Minneapolis, Portland, and other U.S. cities at the direction of the Department of
Homeland Security and the Federal Bureau of Investigation.

Police Shooting of Breonna Taylor

34. | Numerous individuals tweeted that the officers involved in the raid leading to the
death of Breonna Taylor were guilty of murder or should be killed.

35. | MIDN Standage knew that the officers had entered the home and had been fired
upon. He also believed that Ms. Taylor had been involved in a drug-trafficking conspiracy and
stated that in a tweet.

36. | MIDN Standage pictured his mother as one of the officers fired upon that day.

ll
Given the extremely dangerous circumstances in which both of his parents found themselves in
the midst of the Los Angeles riots in June, MIDN Standage overreacted with an insensitive
tweet, a tweet that had nothing to do with Ms. Taylor’s race or ethnicity.

Economic Disparities Among Varied Demographics

37. | MIDN Standage posted one or more tweets in support of Candace Owens, a
black, conservative commentator. Ms. Owens had originally posted an 8-minute video narrative
describing how she and her family each made a life for themselves by merit of hard work and the
American Dream. In the video, she denied the notion that people need outside government
assistance in order to see the merits of their work. She was repeatedly and savagely attacked in
the comments and replies section of Twitter. MIDN Standage’s tweet was in response to one
such attacker, not the tweet cut and pasted into the screenshot. MIDN Standage agreed with the
position espoused by Ms. Owens, and thus was not intentionally making any racially charged
comments merely by criticizing someone who did not agree with Ms. Owens.

38. | The tweet MIDN Standage posted on this subject matter was simply a
reaffirmation of the American dream, involving principles MIDN Standage believes are
applicable to all Americans, regardless of race or ethnicity. Of course, the person who provided
the screenshot of MIDN Standage’s tweet cut and pasted the tweet to avoid disclosing any of this
essential context.

The Navy Football Team

39. In one tweet, MIDN Standage responded to another tweeter who asked why the
Naval Academy was focusing on developing players for the NFL, rather than warriors for the
Navy and Marine Corps. The tweet had nothing to do with the tragic loss of the football player

pictured in the tweet (who was white), nor did it have anything to do with race. The tweet also

12
pales in comparison to social media posts made by other midshipmen on apps such as Jodel
concerning their dislike for the football team and the gross disparities in treatment the players
receive.
The Naval Academy Culture War

40. it is essential to understand the broader context within which that conduct, and
MIDN Standage’s fear for his parents’ safety, occurred: a visceral and vicious culture war
currently taking place in the Brigade of Midshipmen, one that not only mirrors the broader
culture war at which the Country currently finds itself, but one that is exacerbated by the
unprecedented external stressor of the coronavirus pandemic and many midshipmen’s reckless
abuse of social media. Even a cursory review of samples of the social media posts made at the
hands of current and former Naval Academy midshipmen starkly reflects the speech that the
Superintendent and his Command directly and implicitly condone,
a. Extreme animosity towards police and law enforcement, including mockery, insults, and
the advocacy of defunding the police or committing violent acts against them. Examples are
attached as Exhibit B, but one such retweet by a 2019 Naval Academy graduate, sent to many

current midshipmen, illustrates these sentiments:

13
ecu hc WN Ds] | a) Merraneeteecketetee s* eee!
Salt said fuck the police and I'm here for it

st

‘ww?
FUCK YOUR
POLICE DEPT.

 

Calls for the removal of all white politicians (Exhibit C).

Mockery, desecration, and destruction of federal and state statues and
monuments (Exhibit D).

Shooting whites who confront black protestors (Exhibit E)

Endorsing rioting, looting, and a countrywide revolution (Exhibit F)
Insulting, denigrating, or using racial epithets against whites, women,
gays, and blacks who are conservative or support President Trump
(Exhibit G). One such egregious example is a post by a current member
of the Navy football team. The post criticizes a gay black man who is a
supporter of the President as “an accurate picture of a chicken eating at

KFC”:

14
ls 4 pony crs
this is an accurate picture of a chicken
lire Bees

Sere eto eae

rm Black.
ner te
en

Mace] caren leO seiko cPLA e aero!
ee aemen Rt ee Aer S Rig Ces lele ele

Ven the lefr’s worst nightmare...and I'm
just getting started.

 

h. Advocating MIDN Standage’s separation from the Naval Academy and

threatening violence or death against him and other “racist mids” (Exhibit

H)

i. Extreme animosity between varsity athletes, particularly the football team,
and non-athletes, whom the athletes refer to as “NARPs” (Non-Athletic
Regular Persons). The number of such posts and the level of animosity
and resentment reflected in them caused the Commandant to weigh in on
the issue, which only served to generate more visceral comments. The
posts are too numerous to include in their entirety, and thus we only

provide a representative sample. (Exhibit I)
Social Media Posts by the Commandant’s Daughter and Mother

41. The Commandant’s daughter, Anita Buchanan, lives with her father and family in

the Commandant’s quarters on the Naval Academy grounds. Her social media “bio” says “acab”

15
and “abolish ice.” “ACAB” stands for “All Cops are Bastards,” and “ICE” is the U.S.
Department of Immigration and Customs Enforcement. The post also shows that Anita
Buchanan has 17 followers. One of those followers is her father, the Commandant. Another one

of her followers is the Commandant’s mother, Theresa Buchanan.

42. In one particular set of “tweets” made on June 3, 2020, Ms. Buchanan retweeted
three posts. The first post was by “Puff the Magic Hater,” who said, "Everyone should be
declaring themselves antifascist in solidarity with antifa. Unless you’re with the f[Ing fascists.”
Ms. Buchanan was endorsing solidarity with ANTIFA, whom the President has deemed to be a

terrorist organization.

43. The second post that day was by “marnie the dog” and said, “Oh sorry I meant fT]

the police.” Ms. Buchanan’s retweet of this post is consistent with her “ACAB” self-description.

44. The third post Ms. Buchanan retweeted was by “Anonymous,” which is an
ANTIPA hacker collective. It ends with, “Do us a favor and go f[] yourself Mango Mussolini.”

“Mango Mussolini” is a reference to the President.

45. In another post, Ms. Buchanan stated, “I don’t feel safe with boys like Chase
Standage protecting this country. Kick his ass out.” She retweeted in a separate post the

sentiment that all men should be killed.

46. In her own separate post, the Commandant’s mother, Theresa Buchanan, endorsed

her granddaughter’s view that the Naval Academy should “kick [MIDN Standage’s] ass out.”

47. All of the posts described in Paragraphs 41-47 above were made before MIDN

Standage’s conduct adjudication process began. They are attached as Exhibit J.

48. The Commandant recused himself from that adjudication process.

16
The Commandant’s Own Views and Statements

49. The Commandant’s recusal notwithstanding, the views of his daughter appear to
be having an impact on, have been impacted by, or are consistent with, the Commandant’s
views. On Friday, 14 August, 2020, the Commandant held a Commandant’s Call, in which he
stated, “We have evidence that there are pockets of midshipmen that don’t have good belief
structures here... We need to educate ourselves about racism... we need to move from ‘not’ to
‘anti.’ “Not racist’ is passive. To be anti-racist, we must take the offensive and confront others.”
This is the credo of the Anti-Racist Movement: “silence is violence” -- anyone who does not
actively and affirmatively agree with the kind of inflammatory, seditious, anti-police, polemical,
racist prolix espoused by the Commandant’s daughter and the authors of the posts contained in

Exhibits B through J is a racist.

The Superintendent’s Views and Statements

50. The Superintendent has released a video and public statements that readily
demonstrate the extent to which he is a true believer in the woke culture and its insistence that

“systemic” racism permeates the Naval Academy.

51. | The Superintendent has made it his mission to “acknowledge prejudice within our
own institution and eradicate it from the service for good.” In a statement issued on or about 9
September, he applauds the formation of a team under the guidance of the Academy’s Chief
Diversity Officer that is “developing a midshipman-led, comprehensive plan to identify
midshipmen-level shortfalls within our Naval Academy family with the goal of proposing a plan

to resolve these issues of privilege, bias, and racial injustice.”

52. Commentators have reacted swiftly to these pronouncements, decrying the

Superintendent’s intention to subject midshipmen to mandatory training in critical race theory,

17
the very training the President has directed all federal agencies not to provide or participate in.
One commentator, a Naval Academy graduate, identifies the Superintendent’s ultimate objective
as “Brigade-wide conformity of thought, with no dissension permitted!” Another commentator,
an Asian Naval Academy graduates who says he never experienced racism at the Academy,
writes, “[T]he new diversity training implemented by the Superintendent and the alumni-led
group’s policy demands are misguided and perverted by a regressive ideological agenda infused
with elements of critical race theory, which emphasizes the Marxist-influenced class conflict

paradigm between the ‘oppressed’ and the ‘oppressor.””

The Administrative Conduct Charges and the Legal Defenses MIDN Standage Raised to
Them

53. | MIDN Standage was charged with two offenses under the Academy’s
Administrative Conduct System: 1) engaging in political activities in violation of a local
instruction, COMDTMIDNOTE 5720, a copy of which is attached as Exhibit K, and 2) conduct
unbecoming a midshipman in violation of Article 133 of the Uniform Code of Military Justice
(UCMJ).

54. In response to the first charge, MIDN Standage argued through written
submissions of counsel that COMDTMIDNOTE 5720 was the Naval Academy’s restatement of
the Hatch Act and that, by analogy, none of the social media posts at issue concerned “political
subjects.” The Command ignored that argument and never addressed it.

55. In response to the second charge, MIDN Standage argued through written
submissions of counsel that, under controlling case law, the content of each and every one of the
posts constituted protected speech under the First Amendment unless such speech is directed and
military service members in an effort to compromise good order and discipline. He further

argued that, given the lack of any such evidence, given the Command’s repeated

18
pronouncements regarding its sole, monolithic, and unilateral position on what constitutes
“racism,” and given the gross disparity in treatment between the content of his posts and the
content of the posts described in Paragraphs 25a. through 25h. above, the Command’s
disposition of the offenses against him constituted blatant viewpoint discrimination in violation
of the First Amendment. The Command ignored these arguments as well, simply stating that
MIDN Standage was not being punished for what he said, but how he said it.
The Adjudication Before the Deputy Commandant
56. | MIDN Standage’s adjudication before the Deputy Commandant on [date] was
nothing of the kind; the Deputy was not interested in getting to the truth. Having pre-determined
MIDN Standage’s guilt, the Deputy spent his time demonstrating to MIDN Standage 1) how the
Deputy, as the representative of the Command, was in sole possession of the truth — and thus the
only acceptable position -- as to every subject matter of MIDN Standage’s tweets, 2) how MIDN
Standage was wrong as to each such position, and, 3) because he was wrong, why his speech was
prejudicial to good order and discipline and not protected by the First Amendment. Simply
stated, the adjudication was an exercise in blatant viewpoint discrimination. Among the most
notable “truth statements” were the following:
a. COMDTMIDNOTE 5720 states that NO unprofessional posts are
tolerated at any level.
b. The Deputy Commandant claimed to have found MIDN Standage’s
profile and bio (including his association with the Naval Academy) on
Flickr and You Tube proof that MIDN Standage had “extensive social
media influence.” Both assertions proved to be wrong. He was then

forced to revert to the argument that, because anyone could find MIDN

19
Standage’s Instagram account on Google, one could reasonably make the
logical leap that his Twitter posts were made on behalf of the Department
of Defense.

. The officers who shot Breonna Taylor are guilty. When MIDN Standage
explained that, rightly or wrongly, he viewed the incident through the lens
of his parents, the Deputy retorted as to why his parents would shoot an
innocent person. A grand jury has now proven the Deputy Commandant
wrong.

. As to MIDN Standage’s tweets concerning wealth disparity, MIDN
Standage explained that “they” referred to anyone, regardless of race, and
that the statements were a reaffirmation of the American Dream. The
Deputy rejected that explanation out of hand, accused MIDN Standage of
lying, and said that any logical person would think MIDN Standage was a
racist and that the Department of Defense is racist. The fundamental
problem with the Deputy Commandant’s “logical person” comment is that
the tweet at issue reflected MIDN Standage’s agreement with the
statements of a black woman.

. The Deputy concluded that MIDN Standage advocated “indiscriminate
military actions” against U.S. citizens, using the terms “terrorists” and
“protestors” interchangeably (even though MIDN Standage’s tweets do
not) and scoffing at the notion that ANTIFA was a “terrorist” organization
just because the Commander-in-Chief declared them to be so. He

challenged MIDN Standage to cite “specific legislation that says they’re a

20
terror group.” Although MIDN Standage could not do so, on July 18,
2020, Senator Bili Cassidy (R-LA) introduced a Senate Resolution calling
for the “groups and organizations acting under the banner of Antifa to be
designated as domestic terrorist organizations.” Moreover, and as MIDN
Standage stated during the adjudication, U.S. Attorney General William
Barr declared on May 31, 2020 that the U.S. Department of Justice would
view protests by ANTIFA as “acts of domestic terrorism.” The Deputy
also scoffed at the idea that the Commander-in-Chief sets the standard for
the conduct of the military he commands.
The Deputy became particularly vehement and long-winded as to the
supremacy of the Navy Football Program over virtually any other aspect
of the Naval Academy’s mission. Not interested in the particulars of
MIDN Standage’s tweet on the subject, and ignoring the fact that, as with
every other one of his tweets, MIDN Standage was responding to
someone else’s comment on the subject, the Deputy reasoned that because
the Superintendent originates service commitment waivers for football
players to compete in professional football, MIDN Standage’s tweet,
which does not mention the Superintendent, waivers, or professional
sports, was nonetheless insubordinate and thus a violation of good order
and discipline as set forth in COMDTMIDNNOTE 5720. He then went
on to assert that

i. The football team is one of the most important organizations on the

Yard.

21
ii.

iil.

Iv.

The footbail players are some of the Academy’s best and most
important midshipmen.

Footbail players make the sacrifice to gain weight, compromise
their body fat, and get waivers so that Navy can win.

Tt is vitally important that the Naval Academy WIN in Navy
Football.

Football players represent the Academy well, unlike MIDN

Standage.

57. This rant, which, like most of the Deputy’s purported justifications for his

findings, has no legal significance and serves only to prove exactly what MIDN Standage and

many other midshipmen had the right to comment on.

The Superintendent’s Interview

58. The Superintendent’s Interview, which took place on 23 September, was less of

an interview and more of a lecture. Over the course of that lecture, the Superintendent

a. Disbelieved that MIDN Standage’s parents or any other LAPD police

officer was at serious risk during the June riots;

b. Asked whether MIDN Standage’s desire for using military force against

innocent civilians reflected his own views or those of his police parents;

c. Wondered how MIDN Standage was still able to obtain an A in the

summer school class he was taking during the riots, stating that he himself

had to “bust his ass” to get an A in any class when he was a midshipman;

d. Sought to invade the attorney/client privilege by asking MIDN Standage

what his counsel “told him to say” at the interview;

22
e. Criticized MIDN Standage for filing an appeal, expressing the
“professional judgment” that MIDN Standage’s efforts to defend himself
was the “wrong approach;”

f. Ignored the recommendation of MIDN Standage’s black roommate and
squad leader that MIDN Standage be retained;

g. Asked MIDN Standage if he hated the football team and, when MIDN
Standage replied “No,” said, “That’s not the answer I’m looking for;” and

h. With respect to MIDN Standage’s performance record, said, “We have
enough smart officers in the military; what we need now are officers of
character.”

59. Each and every one of these statements glaringly reflected the same monolithic,
authoritarian, militantly intolerant pro-BLM and pro-Anti-Racist positions the Academy has now
completely bought into: the presence of “systemic” racism with no objective, empirical data to
back it up, total disrespect for law enforcement, the clear bias that police officers are inherently
and indiscriminately violent, rejection and criticism of the President’s and other senior
administration officials’ position that the military should be utilized to combat ANTIFA and
other domestic terrorists, and the biased conclusion that anyone’s criticism of the Navy football

team is inherently racist.

COUNT I
(Content and Viewpoint Discrimination in Violation of the First Amendment)

60. Plaintiff incorporates the preceding paragraphs as if fully set forth herein.
61. Government action that targets speech based on its content is presumptively
unconstitutional and is justified only of the government demonstrates that it is narrowly tailored

to serve a compelling state interest. Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015).

23
62. “When the government targets not subject matter but particular views taken by
speakers on a subject, the violation of the First Amendment is all the more blatant. Viewpoint
discrimination is thus an egregious form of content discrimination. The government must
abstain from regulating speech when the specific motivating ideology or the opinion or
perspective of the speaker is the rationale for the restriction.” Rosenberger v. Rectors and
Visitors of the University of Virginia, 515 U.S. 819, 829 (1995).

63. The conduct and statements of the Superintendent, Commandant, and Deputy
Commandant make clear that the Naval Academy has embraced a political ideology and critical
race theory that reserves to itself the unilateral, authoritarian right to define what is or is not
racism, and to deem any person who does not agree with that ideology as fundamentally and
inherently racist.

64. In the ruthless execution of that ideology, the Naval Academy’s senior leadership
viewed each and every one of MIDN Standage’s social media posts as inherently racist and/or
taking positions on issues of national concern that did not align with the Academy’s own
monolithic position on those same issues.

65. That the Superintendent and his Command directly and implicitly condone the
disgraceful, pernicious, racist, nihilistic, and seditious social media posts of other midshipmen
exposes the fact that any purported deference to which they may feel themselves entitled on the
basis of “good order and discipline” or “unit cohesion” is ephemeral and nothing more than a
pretext for their constitutional violations.

66. | The Academy’s senior leadership manifested this viewpoint discrimination by
wrongfully finding MIDN Standage guilty of engaging in speech on political subjects in

violation of the Hatch Act and of conduct unbecoming a midshipman, ignoring the law

24
governing those offenses in the name of “rooting out systemic racism” from the Naval Academy.

67. Those guilty findings, and the subsequent decision by the Superintendent to
recommend MIDN Standage for separation, are the product of unconstitutional viewpoint
discrimination and must be enjoined and overturned.

COUNT 2
(Deprivation of Due Process in Violation of the Fifth Amendment)

68. Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

69. Fundamental to the due process protections afforded by the Fifth Amendment is
the right to a fair and impartial hearing.

70. The allegations set forth throughout the Complaint make clear that the
Superintendent, Commandant, and Deputy Commandant are intent on turning the Naval
Academy into an “anti-racist” laboratory and re-education camp. It is supremely ironic that
MIDN Standage faces separation for expressing “political” views that were nothing of the kind,
while the Command is imposing an oppressive political ideology on the Brigade of Midshipmen
that seeks to chill free speech and punish any midshipman who does not actively “get with the
program.” The command climate the Superintendent, Commandant, and Deputy Commandant
have created rendered it impossible for MIDN Standage to receive a fair adjudication of the
conduct charges against him.

71. ‘The effects of this command climate are graphically illustrated by the numerous
social media posts of midshipmen who have labeled MIDN Standage a racist, called for MIDN
Standage’s separation, or stated their intentions to do physical harm to him. Despite the fact that
all of these posts have been brought to the attention of the Academy’s senior leadership, they
have done nothing about them, further evidence that it is the mob, and not the law, that brought

about the results this Complaint seeks to overturn and enjoin.

25
PRAYER FOR RELIEF

WHEREFORE, Plaintiff seeks an order and judgment to

a.

Dated: September 30, 2020

Declare that the Naval Academy’s senior leadership impermissibly
discriminated against MIDN Standage based on the content and/or
viewpoint of his speech in violation of the First Amendment;

Declare that MIDN Standage’s social media posts did not violate
COMDTMIDNNOTE 5720 and did not constitute conduct unbecoming a
midshipman;

Enjoin the Defendants’ efforts to separate MIDN Standage from the Naval
Academy;

Return MIDN Standage to class for the completion of his course work;
and

Award all other relief that the Court deems just and proper.

 

 

Crighton A. Chase

D. Md. Bar No. 30098

HILLMAN, BROWN & DARROW, P.A.
221 Duke of Gloucester Street

d 21401-2500

 

Jeffrey’, MeHadden
D. Md. ©. 08738 (renewal pending))

LAW OFFICES OF JEFFREY E. MCFADDEN, LLC
312 Prospect Bay Drive East

Grasonville, MD 21638

(410) 490-1163

Counsel for Plaintiff

26
